            Case 2:20-cv-00200-CB Document 77 Filed 06/04/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            PITTSBURGH DIVISION


JASON ALTENHOFEN, DICKE FOSTER,
GARY SLAID, and NICHOLAS NIMMO,
individually and on behalf of all others
similarly situated,

               Plaintiff,                              Civil Action No. 2:20-cv-00200-CB

       v.                                              Judge Cathy Bissoon

ENERGY TRANSFER PARTNERS,
L.P.,

               Defendant.

        CLEVELAND INTEGRITY SERVICES, INC.’S MOTION TO INTERVENE

       Pursuant to Federal Rule of Civil Procedure 24(a) and 24(b), Cleveland Integrity Services,

Inc. (“CIS”) moves to intervene in Altenhofen v. Energy Transfer Partners, L.P., Civil Action No.

2:20-cv-00200-CB. For the reasons set forth in its accompanying memorandum, CIS respectfully

requests that this Court grant its Motion to Intervene and add CIS as a party defendant in this case.




June 3, 2020
                                                       Respectfully submitted,

                                                       Cleveland Integrity Services, Inc.

                                                       /s/ Rachel B. Cowen

                                                       Ryan O. Hemminger
                                                       Leech Tishman Fuscaldo & Lampl, LLC
                                                       525 William Penn Place, 28th Floor
                                                       Pittsburgh, PA 15219
                                                       (412) 261-1600 (phone)
                                                       (412) 227-5551 (fax)
                                                       rhemminger@leechtishman.com
                                                -1 -
                Case 2:20-cv-00200-CB Document 77 Filed 06/04/20 Page 2 of 2




                                                    Rachel B. Cowen
                                                    Joseph K. Mulherin
                                                    McDermott Will & Emery LLP
                                                    444 West Lake Street
                                                    Chicago, Illinois 60606
                                                    (312) 372-2000 (phone)
                                                    (312) 884-7700 (fax)
                                                    rcowen@mwe.com
                                                    jmulherin@mwe.com




                                CERTIFICATE OF SERVICE

        The undersigned does certify that on the 3rd day of June 2020, I electronically
transmitted the attached document to the Clerk of the Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of Electronic
Filing to the applicable ECF registrants.

                                                                 /s/ Rachel B. Cowen
                                                                 Rachel B. Cowen




                                              -2-
PD.23749242.1
